Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 1 of 12 Page ID #:554



  1   XAVIER BECERRA
  2   Attorney General of California
      EDWARD H. OCHOA
  3   Supervising Deputy Attorney General
  4   SPARSH KHANDESHI,
      Deputy Attorney General
  5   sparsh.khandeshi@doj.ca.gov
  6   CA Bar No. 266297
      600 W. Broadway, Suite 1800
  7   San Diego, CA 92101
  8   Tel: (619) 738-9061
  9   WILLIAM A. WEINISCHKE
 10   Bill.weinischke@usdoj.gov
      MS Bar No. 7082
 11   Senior Attorney
 12   Environmental Enforcement Section
      Environment and Natural Resources Division
 13
      United States Department of Justice
 14   4 Constitution Square
      150 M Street, N.W., Suite 2.900
 15
      Washington, D.C. 20002
 16   Tel: (202) 514-4592
 17
           Attorneys for Plaintiffs State of California and United States of America
 18
                           UNITED STATES DISTRICT COURT
 19
                          CENTRAL DISTRICT OF CALIFORNIA
 20
      UNITED STATES OF AMERICA, et al., )
 21
                                        )                CASE NO. 91-00589 (CJC)
 22                  Plaintiffs,        )
                 v.                     )                CORRECTED MEMORANDUM IN
 23
                                        )                SUPPORT OF MOTION TO LIFT
 24                                     )                STAY
      SHELL OIL COMPANY, et al.,        )
 25
                                        )                Date:      October 28, 2019
 26                  Defendants.        )                Time:      1:30 P.M.
                                        )                Courtroom: 7C, First Street Court
 27
                                        )                            House
 28                                     )                Judge:      Cormac J. Carney
                                                   1
                                Corrected Memorandum in Support of Motion to Lift Stay (CV 91-00589 (CJC))
Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 2 of 12 Page ID #:555



  1                                     INTRODUCTION
  2         The Plaintiffs (United States and State of California) submit this
  3   memorandum in support of their Motion to Lift the Stay that has been in place since
  4   2007. The Stay has blocked the Plaintiffs from recovering response costs they
  5   incurred to respond to environmental threats in connection with the McColl
  6   Superfund Site in Fullerton, California from essentially 1990 to present. Those
  7   costs are recoverable pursuant to the Comprehensive Environmental Response,
  8   Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §§ 9607.
  9         The Plaintiffs’ response cost claims were stayed by this Court in 2007
 10   pending a resolution of Defendants Shell Oil Company, Union Oil Company of
 11   California, Atlantic Richfield Company, and Texaco, Inc.’s breach of contract
 12   claims against the United States filed in the Court of Federal Claims. The contract
 13   case was finally concluded in 2018. Accordingly, as the Parties agreed, (1) the
 14   issue of the stay is now moot; and (2) the only claims remaining in this case are the
 15   Plaintiffs’ cost recovery claims. See Docket No. 644, at 4.
 16         Nevertheless, during the August 5, 2019 status conference, the Defendants
 17   urged the Court to maintain the Stay, suggesting that their yet-to-be-filed contract
 18   claims will moot the Plaintiffs’ CERCLA cost recovery claims — essentially the
 19   same argument the Defendants made in 2007. See Docket No. 571, at 10 (asserting
 20   “there would be no need for any judicial action on the United States’ claims . . .
 21   [and] there will be no need for Defendants to challenge the State’s costs in this
 22   Court,” if they prevailed on their contract claims in the Court of Federal Claims).
 23   These assertions are baseless. As has proven true for the Defendants’ original
 24   contract claims, waiting for an additional round of litigation in the Court of Federal
 25   Claims will not resolve the Plaintiffs’ cost recovery claims in the Central District of
 26   California. The argument below explains why the Court should lift the stay and
 27   allow the Governments’ cost recovery claims to proceed.
 28
                                                   2
                                Corrected Memorandum in Support of Motion to Lift Stay (CV 91-00589 (CJC))
Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 3 of 12 Page ID #:556



  1                                         ARGUMENT
  2      A. The Stay Was Improperly Granted in the First Instance.
  3           1.   CERCLA Allows the Governments to Recover Their Cleanup Costs
  4                Before Resolving Any Counterclaims.
  5         CERCLA was enacted “to initiate and establish a comprehensive response
  6   and financing mechanism to abate and control the vast problems associated with
  7   abandoned and inactive hazardous waste disposal sites.” U.S. v. R.W. Meyer, Inc.,
  8   889 F. 2d 1497, 1498 (6th Cir. 1989). The Plaintiffs began the process of selecting
  9   and implementing a cleanup plan for the McColl Site under CERCLA in 1982. In
 10   1991, the Plaintiffs filed suit to establish the Defendants as liable parties and to
 11   recover response costs. In 1993, this Court granted the Plaintiffs’ Motion for
 12   Summary Judgment with respect to liability, holding that the Defendants are jointly
 13   and severally liable for the contamination at the Site and the Plaintiffs’ response
 14   costs. U.S. v. Shell Oil Company, 841 F. Supp. 962 (C.D. Cal. 1993).
 15         Simultaneously, the Court granted the Plaintiffs’ motion to bifurcate the
 16   Defendants’ counterclaims and proceed on the Governments’ cost recovery claims.
 17   Id. at 975. The Court explained that “CERCLA clearly provides that cost recovery
 18   can be sought before any counterclaims and cross-claims are resolved.” Id. (citing
 19   132 Cong. Rec. S14,908 (daily ed. Oct. 3, 1986) (“The government should obtain
 20   the full costs of cleanup from those it targets for enforcement, and leave remaining
 21   costs to be recovered in private contribution actions.”)).
 22         Considering the equities, the Court reasoned that preventing the
 23   Governments’ “expeditious recovery of response costs . . . would inappropriately
 24   prejudice the public welfare by slowing replenishment of the Superfund.” Id.
 25   (emphasis added). On the flip side, the Defendants would not be unduly prejudiced
 26   because “they will be reimbursed in the future for any costs . . . that are properly
 27   attributable to other parties.” Id. The law of this case has not changed and the
 28
                                                    3
                                 Corrected Memorandum in Support of Motion to Lift Stay (CV 91-00589 (CJC))
Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 4 of 12 Page ID #:557



  1   equities still favor allowing the Plaintiffs to pursue their case to recover their
  2   response costs.
  3            2.   Nothing in the 1994 Consent Decree Prevents the Plaintiffs from
  4                 Proceeding With Their Cost Recovery Claims.
  5          At the August 5, 2019 status conference, the Defendants contended that the
  6   1994 Partial Consent Decree negated this Court’s 1993 ruling. Defendants are
  7   wrong. The Parties entered into a Partial Consent Decree in 1994 that required the
  8   Defendants to pay the Plaintiffs $18 million in past response costs incurred in
  9   connection with the site and allowed to the Defendants to pursue their
 10   counterclaims. See Docket No. 270. The 1994 Partial Consent Decree did not
 11   prohibit the Plaintiffs from pursuing their claims for costs. It expressly provided
 12   that the Plaintiffs could proceed with their cost claims “simultaneously with the
 13   counterclaims.” Id. ¶ 19. When the Court entered the partial Consent Decree on
 14   December 12, 1994, it reaffirmed that its judgment of September 28, 1993,
 15   constitutes a declaratory judgment for “Ongoing Response Costs.” See id. ¶ 10.
 16          Furthermore, paragraphs 12 and 19 of the 1994 partial Consent Decree
 17   explicitly recognize the Plaintiffs’ rights to recover their response costs in this
 18   action, regardless of any claims the Defendants may be pursuing in another action.
 19   Paragraph 12 of the 1994 Consent Decree provides: “The United States and State
 20   reserve, and this Consent Decree is without prejudice to, all rights against Settling
 21   Defendants with respect to all other matters, including, but not limited to . . .
 22   liability for Ongoing Response Costs.” Id. ¶ 12. “Ongoing Response Costs” is a
 23   defined term in the 1994 partial Consent Decree and it includes all costs, including
 24   interest, incurred by the Plaintiffs not covered by the 1994 Consent Decree.
 25   Id. ¶ 3.f.
 26          Paragraph 19 of the 1994 Consent Decree provides: “Settling Defendants
 27   likewise agree that they will not seek to stay or otherwise delay the supplemental
 28
                                                    4
                                 Corrected Memorandum in Support of Motion to Lift Stay (CV 91-00589 (CJC))
Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 5 of 12 Page ID #:558



  1   response cost claim and further agree that the supplemental response cost claim
  2   may proceed simultaneously with the counterclaims.” Id. ¶ 19 (emphasis added).
  3   Defendants reneged on that agreement, and the Court, we submit, erred in allowing
  4   the delay by granting the stay.
  5         Defendants rely on Paragraph 14 of the 1994 Consent Decree to support their
  6   argument that the 1994 Consent Decree negated the Court’s 1993 published
  7   decision.1 Defendants’ reliance is misplaced. Paragraph 14 of the 1994 Consent
  8   Decree provides:
  9                  No final judgment has been entered in this action
 10                  from which an appeal as of right may be taken and,
 11                  by agreement of the parties, no such final judgment
 12                  shall be entered against Settling Defendants prior to
 13                  the entry of judgment in the counterclaims asserted
 14                  by these defendants in this action.
 15   Docket No. 270 ¶ 14 (emphasis added).
 16        First of all, there are no counterclaims “in this action.” This Court entered a
 17   final judgment on the Defendants’ CERCLA counterclaims against the United
 18   States for arranger liability on October 13, 1999. See Docket No. 489, at 5.2 As for
 19   the Defendants’ contract-based counterclaims, this Court lacked jurisdiction and
 20   transferred them to the Court of Federal Claims. See Docket No. 529 ¶ 1. In that
 21   same order, this Court stated that “All remaining counterclaims filed by the Oil
 22
      1
 23    Defendants originally made this argument in their Opposition to Plaintiffs’ 2006
      Motions for Summary Judgment, see Docket No. 571 at 8-9, and raised it again
 24   during the August 5, 2019 Status Conference.
 25
      2
       Ultimately, the decision on these counterclaims was reversed by the Ninth Circuit,
 26   holding the United States was not an arranger and has no liability under CERCLA
 27   for cleanup costs of non-benzol wastes. United States v. Shell Oil Company, et al.,
      294 F.3d 1045, 1048-1049, 1059 (9th Cir. 2002).
 28
                                                   5
                                Corrected Memorandum in Support of Motion to Lift Stay (CV 91-00589 (CJC))
Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 6 of 12 Page ID #:559



  1   Companies against the United States not heretofore disposed of are dismissed.”
  2   Id. ¶ 2. Accordingly, even if Paragraph 14 of the Consent Decree were incorrectly
  3   interpreted to set preconditions on when the Plaintiffs could seek recovery of their
  4   response costs, the 1999 Final Judgment and 2005 Amended Transfer Order make
  5   clear those conditions are currently satisfied by the entry of judgment dismissing
  6   Defendants’ counterclaims.
  7         Furthermore, in the above-referenced Stipulated Final Judgment Pursuant to
  8   Rule 54(b) FRCP, the Defendants agreed that “Plaintiffs [the United States and the
  9   State] retain all their rights to pursue their claims for response costs to judgment in
 10   this Court . . . .” See Docket No. 489, at 4. Therefore, the Stipulated Final
 11   Judgment not only constituted a final judgment in this action on the Defendants’
 12   counterclaims, it expressly recognized the Plaintiffs’ right to pursue their cost
 13   recovery claims in this Court. Thus, even if there were any ambiguity arising from
 14   the 1994 Consent Decree, it was most certainly clarified by the Stipulated Final
 15   Judgment entered by this Court five years later.
 16         Finally, contrary to Defendants’ assertion, their yet-to-be filed contract
 17   claims against the United States are not counterclaims in this action. Defendants’
 18   assertion at the August 5, 2019 status conference that their contract-based claims,
 19   which must be brought in the Court of Federal Claims, are similar to their original
 20   transferred contract claims only supports this conclusion. As this Court ruled in
 21   2005, it lacks jurisdiction over contract claims against the United States,
 22   Docket No. 529 ¶ 1, meaning that the Defendants’ contract-based claims were
 23   never properly a part of the action in this Court. The same is true of the
 24   Defendants’ yet-to-be filed contract claims.
 25         Certainly, Defendants are entitled to seek reimbursement in the Court of
 26   Federal Claims for the response costs they pay to the Plaintiffs. But, to the extent
 27   that Defendants are entitled to indemnification of the response costs owed to the
 28
                                                    6
                                 Corrected Memorandum in Support of Motion to Lift Stay (CV 91-00589 (CJC))
Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 7 of 12 Page ID #:560



  1   Plaintiffs, such indemnification does not usurp the Plaintiffs’ claims against them.
  2   CERCLA Section 107(e)(1), 42 U.S.C. § 9607(e)(1), provides:
  3               No indemnification, hold harmless, or similar agreement
  4               or conveyance shall be effective to transfer from the owner
  5               or operator of any vessel or facility or from any person who
  6               may be liable for a release or threat of release under this
  7               section, to any other person the liability imposed under this
  8               section.
  9         Accordingly, this Court should lift the 2007 stay and allow the Plaintiffs to
 10   proceed with their CERCLA response cost claims as intended by the statute, the
 11   1994 Consent Decree, and the 1999 Stipulated Final Judgement. As this Court
 12   ruled in 1993, the Defendants will not be unduly prejudiced since they will be
 13   reimbursed for costs paid to the Superfund and the State that are properly
 14   attributable to another party, even if that party is the federal government.
 15   841 F. Supp. at 975.
 16        B.   There is No Continuing Justification for the Stay
 17         Defendants further argue that maintaining the stay, pending resolution of
 18   their contract claims, will forestall unnecessary litigation of the Plaintiffs’ response
 19   cost claims. Again, the Defendants are wrong. Their position assumes that if the
 20   Defendants are successful on their contract claims, the United States can, and
 21   should, reimburse itself for the CERCLA response costs at issue.
 22         That, however, would take an act of Congress. The Appropriations Clause of
 23   the Constitution prohibits shifting funds from one agency to another without a
 24   specific statutory authorization. U.S. Const. art. I, § 9, cl. 7. Any reimbursement
 25   that the Defendants obtain for their contract claims will come from the Judgment
 26   Fund, which is entirely separate from the Superfund used to respond to the threat to
 27   public health and the environment posed by hazardous waste sites around the
 28
                                                    7
                                 Corrected Memorandum in Support of Motion to Lift Stay (CV 91-00589 (CJC))
Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 8 of 12 Page ID #:561



  1   country. 26 U.S.C. § 9507. One of the manners in which the Superfund is
  2   replenished is from amounts recovered from liable parties such as the Defendants in
  3   this case. Id. § 9507(b)(2).
  4        As the Judgment Fund’s name implies, payments from it can only be triggered
  5   by a judgment against the United States and certification from the Secretary of the
  6   Treasury. See 41 U.S.C. § 7108 and 31 U.S.C. § 1304. The Defendants’ claim
  7   submitted to the General Services Administration on July 29, 2019, includes a sum
  8   certain for costs Defendants have incurred and vaguely references the Plaintiffs’
  9   cost recovery claims without providing a dollar amount. (Exhibit 1, at 7, 8).
 10   Indeed, the Defendants cannot provide a dollar amount for Plaintiffs’ response costs
 11   until they have paid the Plaintiffs’ response costs, which continue to accrue interest.
 12   Accordingly, a decision by the General Services Administration on Defendants’
 13   July 29, 2019 claim will not resolve the costs the Plaintiffs have incurred and
 14   continue to incur and the Defendants have not paid. Quite simply, the Defendants’
 15   breach of contract claims can never resolve the Plaintiffs’ CERCLA claims in this
 16   Court.
 17        There are two possible outcomes at the Court of Federal Claims: the
 18   Defendants are made whole for all CERCLA costs, including those paid to
 19   reimburse the Governments’ response costs, or the recovery of the Defendants’
 20   costs is offset or reduced due to complex legal arguments over which this Court
 21   lacks jurisdiction. Regardless, the Plaintiffs’ CERCLA cost recovery claims will
 22   need to be resolved by this Court.
 23        Even assuming arguendo that the United States could reimburse EPA’s
 24   Superfund from the Judgment Fund, the Court of Federal Claims contract litigation
 25   cannot resolve the State of California’s response cost claims against the
 26   Defendants. This is because, at most, the contracts at issue in the Court of Federal
 27   Claims would require the United States to indemnify the Defendants for any
 28
                                                   8
                                Corrected Memorandum in Support of Motion to Lift Stay (CV 91-00589 (CJC))
Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 9 of 12 Page ID #:562



  1   CERCLA response cost payments to California. Those contracts do not require the
  2   United States to defend the Defendants against California in this case.
  3   Accordingly, even if the Defendants ultimately succeed on their contract claims
  4   against the United States, California’s response cost claims would remain
  5   unresolved in this court.
  6        For the foregoing reasons, the Governments’ claims for reimbursement of
  7   response costs in this Court should not be allowed to languish while the Defendants
  8   again litigate their breach of contract claims in the Court of Federal Claims. All
  9   that would be achieved is further delay in resolving the Plaintiffs’ decades-old
 10   response cost claims against the Defendants.
 11                                         CONCLUSION
 12        The Plaintiffs request that the Court lift the stay so that the Plaintiffs can file
 13   motions to recover their response costs. The Plaintiffs appreciate the Court’s desire
 14   to move the case forward and will work swiftly to accommodate a speedy
 15   resolution.
 16                                                        Respectfully submitted,
 17

 18                                                        Plaintiff United States of America
 19

 20                                                        /s/ William A. Weinischke
                                                           William A. Weinischke
 21                                                        Senior Attorney
 22                                                        Environmental Enforcement Section
                                                           Environment and Natural Resources
 23                                                            Division
 24                                                        United States Department of Justice
                                                           (202) 514-4592
 25                                                        Bill.weinischke@usdoj.gov
 26

 27

 28
                                                     9
                                  Corrected Memorandum in Support of Motion to Lift Stay (CV 91-00589 (CJC))
Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 10 of 12 Page ID #:563



   1

   2                                                   Plaintiff State of California
   3                                                   /s/Sparsh Khandeshi
   4                                                   Sparsh Khandeshi
                                                       Deputy Attorney General
   5                                                   California Department of Justice
   6                                                   (619) 738-9061
                                                       sparsh.khandeshi@doj.ca.gov
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 10
                              Corrected Memorandum in Support of Motion to Lift Stay (CV 91-00589 (CJC))
Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 11 of 12 Page ID #:564




                               CERTIFICATE OF SERVICE

 Case Name:     USA, et al., v. Shell Oil                 No.    CV 91-00589 VAP
                Company, et al.

 I hereby certify that on September 4. 2019, I electronically filed the following documents with
 the Clerk of the Court by using the CM/ECF system:
    CORRECTED MEMORANDUM IN SUPPORT OF MOTION TO LIFT
                        STAY
 Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
 I· am employed in the Office of the Attorney General, which is the office of a member of the
 California State Bar at which member's direction this service is made. I am 18 years of age or
 older and not a party to this matter. I am familiar with the business practice at the Office of the
 Attorney General for collection and processing of correspondence for mailing with the United
 States Postal Service. In accordance with that practice. correspondence placed in the internal
 mail collection system at the Office of the Attorney General is deposited with the United States
 Postal Service with postage thereon fully prepaid that same day in the ordinary course of
 business.
 I further certify that some of the participants in the case are not registered CM/ECF users. On
 September 4. 2019, I have caused to be mailed in the Office of the Attorney General's internal
 mail system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched
 it to a third party commercial carrier for delivery within three (3) calendar days to the following
 non-CM/ECF participants:


  Kermit David Marsh                  Jeffrey Zeddock B. Springer
  Beam Brobeck West Borges & Rosa LLP Demetriou, Del Guercio, Springer. & Francis, LLP
  13 0 I Dove Street, Suite 700       915 Wilshire Blvd .• Ste. 2000
  Newport Beach. CA 92660             Los Angeles, CA 90017-3496
  Attonzey for Deft. McAuley LCX      Attonzey for Deft. McAuley LCX Corporation
  Corporation
  Peter R. Taft                       Richard B. Stewart
  Munger Tolles & Olson LLP           U.S. Department of Justice
  _355 S. Grand Ave., 35th FL.        Environment Enforcement Section
  Los Angeles, CA 90071-1560          30 I Howard, Ste. 870
  Attorney for Deft. Texaco, Inc.     San Francisco, Ca 91405
                                      Attorney for Plaintiff USA

  Sang Min Lee
  11005 Marcliff Rd.
  Rockville, MD 20852
  Attonzey for Deft.
  Atlantic Riclzfield Company
Case 2:91-cv-00589-CJC Document 665-2 Filed 09/04/19 Page 12 of 12 Page ID #:565




 I declare under penalty of perjury under the laws of the State of Cali fo rnia the fo regoi ng is true
 and correct and that this declarati on was executed on September 4, 20 19, at San Diego,
 Califo rnia.



                   C. Sheppard
                    Declarant

 SD20 19500473
 POS- Memo of P's & A's.docx
